UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6000


SHAWN GERMAINE FRALEY,

                    Plaintiff - Appellant,

             v.

JEFFERY CLAWSON, Officer, Alexander Correctional Institution; WILLIAM
JOHNSON, Lieutenant, Alexander Correctional Institution; DUSTIN GOINS,
Sergeant, Alexander Correctional Institution,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Frank D. Whitney, Chief District Judge. (5:17-cv-00075-FDW)


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Shawn Germaine Fraley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shawn Germaine Fraley appeals the district court’s orders denying relief on his 42

U.S.C. § 1983 (2012) complaint and denying his Fed. R. Civ. P. 59(e) motion. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Fraley v. Clawson, No. 5:17-cv-00075-FDW (W.D.N.C. Oct.

3, 2018 & Dec. 7, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           2